
      
        DEPARTMENT OF TRANSPORTATION
        National Highway Traffic Safety Administration
        49 CFR Parts 571, 575 and 579
        [Docket No. NHTSA-2008-0173]
        Federal Motor Vehicle Safety Standards; Small Business Impacts of Motor Vehicle Safety
        
          AGENCY:
          National Highway Traffic Safety Administration (NHTSA), Department of Transportation (DOT).
        
        
          ACTION:
          Notice of regulatory review; Request for comments.
        
        
          SUMMARY:
          NHTSA seeks comments on the economic impact of its regulations on small entities. As required by Section 610 of the Regulatory Flexibility Act, we are attempting to identify rules that may have a significant economic impact on a substantial number of small entities. We also request comments on ways to make these regulations easier to read and understand. The focus of this notice is rules that specifically relate to passenger cars, multipurpose passenger vehicles, trucks, buses, trailers, incomplete vehicles, motorcycles, and motor vehicle equipment.
        
        
          DATES:
          You should submit comments early enough to ensure that Docket Management receives them not later than January 30, 2009.
        
        
          ADDRESSES:
          You may submit comments [identified by DOT Docket ID Number NHTSA-07-29294] by any of the following methods:
          • Federal eRulemaking Portal: Go to http://www.regulations.gov. Follow the online instructions for submitting comments.
          • Mail: Docket Management Facility: U.S. Department of Transportation, 1200 New Jersey Avenue, SE., West Building Ground Floor, Room W12-140, Washington, DC 20590-0001.
          • Hand Delivery or Courier: West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue, SE., between 9 a.m. and 5 p.m. ET, Monday through Friday, except Federal holidays.
          • Fax: 202-493-2251.
          
            Instructions: For detailed instructions on submitting comments and additional information see the Comments heading of the SUPPLEMENTARY INFORMATION section of this document. Note that all comments received will be posted without change to http://www.regulations.gov, including any personal information provided. Please see the Privacy Act heading below.
          
            Privacy Act: Anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review DOT's complete Privacy Act Statement in the Federal Register published on April 11, 2000 (65 FR 19477-78) or you may visit http://Docketsinfo.dot.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Juanita Kavalauskas, Office of Regulatory Analysis, Office of Regulatory Analysis and Evaluation, National Highway Traffic Safety Administration, U.S. Department of Transportation, 1200 New Jersey Avenue, SE., Washington, DC 20590 (telephone 202-366-2584, fax 202-366-3189).
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Section 610 of the Regulatory Flexibility Act
        A. Background and Purpose

        Section 610 of the Regulatory Flexibility Act of 1980 (Pub. L. 96-354), as amended by the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), requires agencies to conduct periodic reviews of final rules that have a significant economic impact on a substantial number of small business entities. The purpose of the reviews is to determine whether such rules should be continued without change, or should be amended or rescinded, consistent with the objectives of applicable statutes, to minimize any significant economic impact of the rules on a substantial number of such small entities.
        
        B. Review Schedule

        The Department of Transportation (DOT) published its Semiannual Regulatory Agenda on November 22, 1999, listing in Appendix D (64 FR 64684) those regulations that each operating administration will review under section 610 during the next 12 months. Appendix D contained DOT's 10-year review plan for all of its existing regulations. On November 24, 2008, NHTSA is publishing in the Federal Register a revised 10-year review plan for its existing regulations.
        The National Highway Traffic Safety Administration (NHTSA, “we”) has divided its rules into 10 groups by subject area. Each group will be reviewed once every 10 years, undergoing a two-stage process—an Analysis Year and a Review Year. For purposes of these reviews, a year will coincide with the fall-to-fall publication schedule of the Semiannual Regulatory Agenda. The newly revised 10-year plan will assess years 9 and 10 of the old plan in years 1 and 2 of the new plan. Year 1 (2008) began in the fall of 2008 and will end in the fall of 2009; Year 2 (2009) will begin in the fall of 2009 and will end in the fall of 2010; and so on.
        During the Analysis Year, we will request public comment on and analyze each of the rules in a given year's group to determine whether any rule has a significant impact on a substantial number of small entities and, thus, requires review in accordance with section 610 of the Regulatory Flexibility Act. In each fall's Regulatory Agenda, we will publish the results of the analyses we completed during the previous year. For rules that have subparts, or other discrete sections of rules that do have a significant impact on a substantial number of small entities, we will announce that we will be conducting a formal section 610 review during the following 12 months.
        The section 610 review will determine whether a specific rule should be revised or revoked to lessen its impact on small entities. We will consider: (1) The continued need for the rule; (2) the nature of complaints or comments received from the public; (3) the complexity of the rule; (4) the extent to which the rule overlaps, duplicates, or conflicts with other federal rules or with state or local government rules; and (5) the length of time since the rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule. At the end of the Review Year, we will publish the results of our review. The following table shows the 10-year analysis and review schedule:
        
          National Highway Traffic Safety Administration Section 610 Reviews
          
            Year 
            Regulations to be reviewed 
            Analysis year 
            Review year
          
          
            1 
            49 CFR 571.223 through 571.500, and parts 575 and 579 
            2008 
            2009
          
          
            2 
            23 CFR parts 1200 and 1300 
            2009 
            2010
          
          
            3 
            49 CFR parts 501 through 526 and 571.213 
            2010 
            2011
          
          
            4
            49 CFR 571.131, 571.217, 571.220, 571.221, and 571.222 
            2011 
            2012
          
          
            5
            49 CFR 571.101 through 571.110, and 571.135, 571.138 and 571.139 
            2012 
            2013
          
          
            6
            49 CFR parts 529 through 578, except parts 571 and 575 
            2013 
            2014
          
          
            7
            49 CFR 571.111 through 571.129 and parts 580 through 588 
            2014 
            2015
          
          
            8
            49 CFR 571.201 through 571.212 
            2015 
            2016
          
          
            9
            49 CFR 571.214 through 571.219, except 571.217 
            2016 
            2017
          
          
            10
            49 CFR parts 591 through 595 and new parts and subparts 
            2017 
            2018
          
        
        C. Regulations Under Analysis
        During Year 1, we will continue to conduct a preliminary assessment of the following sections of 49 CFR parts 571.223 through 571.500, and part 579, and will add part 575 to that assessment.
        
           
          
            Section 
            Title
          
          
            571.223 
            Rear impact guards.
          
          
            571.224 
            Rear impact protection.
          
          
            571.225 
            Child restraint anchorage systems.
          
          
            571.301 
            Fuel system integrity.
          
          
            571.302 
            Flammability of interior materials.
          
          
            571.303 
            Fuel system integrity of compressed natural gas vehicles.
          
          
            571.304 
            Compressed natural gas fuel container integrity.
          
          
            571.305 
            Electric-powered vehicles: electrolyte spillage and electrical shock protection.
          
          
            571.401 
            Interior trunk release.
          
          
            571.403 
            Platform lift systems for motor vehicles.
          
          
            571.404 
            Platform lift installations in motor vehicles.
          
          
            571.500 
            Low-speed vehicles.
          
          
            Part 575 
            Consumer Information.
          
          
            Part 579 
            Reporting of information and communications about potential defects.
          
        

        We are seeking comments on whether any requirements in 49 CFR parts 571.223 through 571.500, and parts 575 and 579 have a significant economic impact on a substantial number of small entities. “Small entities” include small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations under 50,000. Business entities are generally defined as small businesses by Standard Industrial Classification (SIC) code, for the purposes of receiving Small Business Administration (SBA) assistance. Size standards established by SBA in 13 CFR 121.201 are expressed either in number of employees or annual receipts in millions of dollars, unless otherwise specified. The number of employees or annual receipts indicates the maximum allowed for a concern and its affiliates to be considered small. If your business or organization is a small entity and if any of the requirements in 49 CFR parts 571.223 through 571.500 or parts 575 or 579 have a significant economic impact on your business or organization, please submit a comment to explain how and to what degree these rules affect you, the extent of the economic impact on your business or organization, and why you believe the economic impact is significant.
        If the agency determines that there is a significant economic impact on a substantial number of small entities, it will ask for comment in a subsequent notice during the Review Year on how these impacts could be reduced without reducing safety.
        II. Plain Language
        A. Background and Purpose
        Executive Order 12866 and the President's memorandum of June 1, 1998, require each agency to write all rules in plain language. Application of the principles of plain language includes consideration of the following questions:
        • Have we organized the material to suit the public's needs?
        • Are the requirements in the rule clearly stated?
        • Does the rule contain technical language or jargon that is not clear?
        • Would a different format (grouping and order of sections, use of headings. paragraphing) make the rule easier to understand?
        • Would more (but shorter) sections be better?
        • Could we improve clarity by adding tables, lists, or diagrams?
        • What else could we do to make the rule easier to understand?
        If you have any responses to these questions, please include them in your comments on this document.
        B. Review Schedule
        In conjunction with our section 610 reviews, we will be performing plain language reviews over a ten-year period on a schedule consistent with the section 610 review schedule. We will review 49 CFR parts 571.223 through 571.500 and parts 575 and 579 to determine if these regulations can be reorganized and/or rewritten to make them easier to read, understand, and use. We encourage interested persons to submit draft regulatory language that clearly and simply communicates regulatory requirements, and other recommendations, such as for putting information in tables that may make the regulations easier to use.
        Comments
        How do I prepare and submit comments?
        Your comments must be written and in English. To ensure that your comments are correctly filed in the Docket, please include the docket number of this document in your comments.
        Your comments must not be more than 15 pages long. (49 CFR 553.21.) We established this limit to encourage you to write your primary comments in a concise fashion. However, you may attach necessary additional documents to your comments. There is no limit on the length of the attachments.

        Please submit two copies of your comments, including the attachments, to Docket Management at the address given above under ADDRESSES.

        Please note that pursuant to the Data Quality Act, in order for substantive data to be relied upon and used by the agency, it must meet the information quality standards set forth in the OMB and DOT Data Quality Act guidelines. Accordingly, we encourage you to consult the guidelines in preparing your comments. OMB's guidelines may be accessed at http://www.whitehouse.gov/ornb/fedreg/reproducible.html. DOT' s guidelines may be accessed at http://dmses.dot.gov/submitlDataQualityGuidelines.pdf.
        
        How can I be sure that my comments were received?
        If you wish Docket Management to notify you upon its receipt of your comments, enclose a self-addressed, stamped postcard in the envelope containing your comments. Upon receiving your comments, Docket Management will return the postcard by mail.
        How do I submit confidential business information?

        If you wish to submit any information under a claim of confidentiality, you should submit three copies of your complete submission, including the information you claim to be confidential business information, to the Chief Counsel, NHTSA, U.S. Department of Transportation, 1200 New Jersey Avenue, SE., Washington, DC 20590. In addition, you should submit two copies, from which you have deleted the claimed confidential business information, to Docket Management at the address given above under ADDRESSES. When you send a comment containing information claimed to be confidential business information, you should include a cover letter setting forth the information specified in our confidential business information regulation. (49 CFR part 512.)
        Will the agency consider late comments?

        We will consider all comments that Docket Management receives before the close of business on the comment closing date indicated above under DATES. To the extent possible, we will also consider comments that Docket Management receives after that date.
        How can I read the comments submitted by other people?

        You may read the comments received by Docket Management at the address given above under ADDRESSES. The hours of the Docket are indicated above in the same location.
        You may also see the comments on the Internet. To read the comments on the Internet, take the following steps:
        (1) Go to the Federal Docket Management System (FDMS) at http://regulations.gov.
        

        (2) FDMS provides two basic methods of searching to retrieve dockets and docket materials that are available in the system: (a) “Quick Search” to search using a full-text search engine, or (b) “Advanced Search,” which displays various indexed fields such as the docket name, docket identification number, phase of the action, initiating office, date of issuance, document title, document identification number, type of document, Federal Register reference, CFR citation, etc. Each data field in the advanced search may be searched independently or in combination with other fields, as desired. Each search yields a simultaneous display of all available information found in FDMS that is relevant to the requested subject or topic.
        (3) You may download the comments. However, since the comments are imaged documents, instead of word processing documents, the “pdf” versions of the documents are word searchable.
        Please note that even after the comment closing date, we will continue to file relevant information in the Docket as it becomes available. Further, some people may submit late comments. Accordingly, we recommend that you periodically check the Docket for new material.
        
          Marilena Armoni,
          Acting Associate Administrator for the National Center for Statistics and Analysis.
        
      
      [FR Doc. E8-28226 Filed 11-28-08; 8:45 am]
      BILLING CODE 4910-59-M
    
  